DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species I, Figures 1-5 and claims 1-6, 8-9 and 11-15 in the reply filed on 10/05/2022 is acknowledged.  The traversal is on the ground(s) that claims of the present invention would appear to be part of an overlapping search area. This is not found persuasive because the examination of more than one invention (i.e. since each invention has its own distinctness) is a serious burden to the examiner. Applicant’s own specification describes the mutually exclusive characteristics of the species and resulting distinctness between inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 10 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/05/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 15, line 1, the limitation “wherein it” is vague and indefinite. It is not clear what structure “it” is referring to. For purposes of examination, the examiner will treat “it” to refer to “base member”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka (US 4,364,186) in view of Kohatsu et al. (Pub. No. US 2016/0345667). Fukuoka discloses a shoe component, comprising. a base structure  (sponge rubber block 10D) which is substantially shaped so as to reproduce at least partially the sole of a foot of a user (see figure 8B), said base structure having an upper surface which is designed to be directed toward said foot and a lower surface which is opposite said upper surface: and, one or more through holes (vertical bores 16) provided in said base structure, wherein one or more of said one or more through holes is in communication with another one or more of said one or more through holes through one or more channels (slits 17) provided in said base structure (because of this specific construction, with all of the vertical bores 16 communicating with each other via the slits 17, when the sponge rubber member is compressed, compressed air is exhausted through the ventilation holes 13 of the inner sole into the interior of the shoe).  Fukuoka does not disclose some of the holes to be blind holes. Kohatsu discloses a base structure having a plurality of holes that can be through holes or blind holes. The base structure/sole member can include set of blind and through holes/apertures that is formed along various surfaces of the sole member to provide means for decoupling or softening portions of a cushioning element in order to enhance its cushioning characteristics. Holes/apertures 150 may be blind-hole apertures in some embodiments, where only one end of each aperture is open or exposed, while the opposite end of each aperture remains enclosed within the thickness of the element (i.e., only one end of each aperture may be exposed on an exterior surface of the element). Holes/apertures maybe a series of through-hole apertures 150 extending from lower surface 154, through thickness 140, to upper surface 152. Therefore, it would have been obvious to one of ordinary skill in the art to make some of the holes of Fukuoka as blind holes as taught by Kohatsu, since Kohatsu discloses that holes through footwear base structures can be through holes and/or  blind holes  to provide variations in the relative stiffness, degree of ground reaction force attenuation, and energy absorption properties of the cushioning element. These cushioning characteristics may be altered to meet the specific demands of the activity for which the cushioning element is intended to be used.
With respect to claims 2, 6, 9, the combination of Fukuoka/Kohatsu discloses wherein each one of said one or more through holes comprises at least one portion that is constant in cross-section (see figures 8A of Fukuoka); wherein said one or more through holes are arranged at a front portion of said base structure and at an internal median portion of said base structure (see figure 8B of Fukuoka); wherein said one or more blind holes are arranged at a rear portion of said base structure and at an external median portion of said base structure (see paragraph [0075] and figures 4-6 of Kohatsu).

	With respect to claims 3-5 and 8 and the shape and size of the holes and channels, Kohatsu discloses that the holes/apertures 150 may include a wide variety of  geometries, including regular and irregular shapes. Apertures 150 may have a cross-sectional shape that is round, square, or triangular, for example. In some embodiments, apertures 150 may have a variety of geometric shapes that may be chosen to impart specific aesthetic or functional properties to a cushioning element. In one embodiment, apertures 150 may comprise a void that has a substantially cylindrical shape. In some embodiments, the cross-sectional diameter of the aperture may be substantially consistent or uniform throughout the length of the aperture. Holes/apertures 150 may extend from an initial hole along an exterior surface to form apertures of varying sizes and lengths through thickness 140 of a base/structure/cushioning element. Therefore, it would have been obvious to one of ordinary skill in the art to modify the shape and size of the holes and channels of Fukuoka as claimed and taught by Kohatsu, since Kohatsu discloses that holes/apertures 150 may extend from an initial hole along an exterior surface to form apertures of varying shapes, sizes and lengths through thickness 140 of a base/structure/cushioning element.
	With respect to claims 3-5, 8, Fukuoka/Kohatsu as modified above discloses wherein said portion that is constant in cross-section has a substantially cylindrical shape, the diameter of said portion that is constant in cross-section and can be between approximately 5 mm and approximately 18 mm (varying sizes as taught by Kohatsu); wherein part of said one or more through holes have a reduced cross-section (triangular shape as taught by Kohatsu) which is defined proximally to said upper surface; wherein said reduced cross-section can have a diameter comprised between approximately 2 mm and approximately 18 mm; wherein each one of said one or more blind holes has a substantially cylindrical shape, the diameter of said one or more blind holes being comprised between approximately 5 mm and approximately 18 mm (varying sizes), said one or more blind holes being separated from said upper surface by a wall having a thickness comprised between approximately 2 mm and approximately 4 mm (apertures 150 can include any length from zero to nearly the entire length, width, or height of the cushioning element, see paragraph [0050] of Kohatsu).
	With respect to claims 11-13, and the shape and size and direction of the channels, it would have been obvious to one of ordinary skill in the art to modify the size, shape and direction of the channels of Fukuoka/Kohatsu since change in size and shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Fukuoka/Kohatsu as modified above discloses that wherein each one of said channels can have a substantially semi-cylindrical shape with the concavity directed toward said lower surface, the diameter of said channels can comprised between approximately 3 mm and approximately 10 mm; wherein the percentage by number of said one or more through holes that are in communication with said one or more blind holes through one or more of said channels can varies between at least approximately 60% and at least approximately 90%; and  wherein a part of said channels extends along a predominant direction of extension which is oriented substantially from the resting region of the lateral side of said foot toward the resting region of the medial side of said foot.
	With respect to claims 14 and 15, Kohatsu discloses that a sole member may comprise a multi-density insert that comprises at least two regions of differing densities. Different materials can be used with different portions of a sole. It would have been obvious to one of ordinary skill in the art to modify the density of the rear or front or internal median or surrounding peripheral portion of the sole of FuKouka as taught by Kohatsu, since Kohatsu discloses that base structure may comprise a multi-density material that comprises at least two regions of differing densities.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are shoe sole components analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
12/19/2022